Exhibit 10.3
ABM INDUSTRIES INCORPORATED
STATEMENT OF TERMS AND CONDITIONS APPLICABLE
TO OPTIONS, RESTRICTED STOCK AND RESTRICTED STOCK UNITS
GRANTED TO DIRECTORS PURSUANT TO
THE 2006 EQUITY INCENTIVE PLAN
(As Amended and Restated June 3, 2008)
I. INTRODUCTION
          The following terms and conditions shall apply to each Award granted
under the Plan to a Director eligible to participate in the Plan. This Statement
of Terms and Conditions is subject to the terms of the Plan and of any Award
made pursuant to the Plan. In the event of any inconsistency between this
Statement of Terms and Conditions and the Plan, the Plan shall govern.
II. DEFINITIONS
          Capitalized terms not otherwise defined in this Statement of Terms and
Conditions shall have the meaning set forth in the Plan. When capitalized in
this Statement of Terms and Conditions, the following additional terms shall
have the meaning set forth below:

  A.   “Grant Date” means the date the Administrator grants the Award.     B.  
“Option Period” means the period commencing on the Grant Date of an Option and,
except as otherwise provided in Section III.E, ending on the Termination Date.  
  C.   “Retirement” means the voluntary termination of service by a non-employee
Director at (i) age 65 or older or (ii) age 55 or older at a time when age plus
years of service equals or exceeds 65.     D.   “Termination Date” means the
date that an Option expires as set forth in the Option Agreement.

III. OPTIONS

  A.   Option Notice and Agreement. An Option granted under the Plan shall be
evidenced by an Option Agreement setting forth the terms and conditions of the
Option and the number of Shares subject to the Option. Each Option Agreement
shall incorporate by reference and be subject to this Statement of Terms and
Conditions and the terms and conditions of the Plan.     B.   Exercise Price.
The per Share Exercise Price of an Option, as specified in the Option Agreement,
shall be equal to or greater than the per Share Fair Market Value of the Shares
underlying the Option on the Grant Date.

 



--------------------------------------------------------------------------------



 



  C.   Option Period. An Option shall be exercisable only during the applicable
Option Period, and during such Option Period the exercisability of the Option
shall be subject to the vesting provisions of Section III.D as modified by the
rules set forth in Sections III.E and V. The Option Period shall be not more
than seven years from the Grant Date.     D.   Vesting of Right to Exercise
Options.

          1. Except as provided in Sections III.E and V, an Option shall be
exercisable during the Option Period in accordance with the following vesting
schedule: (i) one-third of the Shares subject to the Option shall vest on the
first anniversary of the Grant Date; (ii) an additional one-third of the Shares
shall vest on the second anniversary of the Grant Date; and (iii) the remaining
one-third of the Shares subject to the Option shall vest on the fourth
anniversary of the Grant Date. Notwithstanding the foregoing, the Administrator
may specify a different vesting schedule at the time the Option is granted and
as specified in the Option Agreement.
          2. Any vested portion of an Option not exercised hereunder shall
accumulate and be exercisable at any time on or before the Termination Date,
subject to the rules set forth in Section III.E and V. No Option may be
exercised for less than 5% of the total number of Shares then available for
exercise under such Option. In no event shall the Company be required to issue
fractional shares.

  E.   Termination of Service. If a Participant ceases to be a director of the
Company due to his or her Retirement, Disability or death during the Option
Period, (i) in addition to any Shares vested under the Option Agreement prior to
the date of Retirement, Disability or death, the Option shall vest in the number
of Shares equal to one-third of the number of Shares originally subject to the
Option, multiplied by the number of whole months between the most recent
anniversary date of the Grant Date and the date of Retirement, Disability or
death, and divided by 12.     F.   Method of Exercise. A Participant may
exercise an Option with respect to all or any part of the exercisable Shares as
follows:

          1. By giving the Company, or its authorized representative designated
for this purpose, written notice of such exercise specifying the number of
Shares as to which the Option is so exercised. Such notice shall be accompanied
by an amount equal to the Exercise Price of such Shares, in the form of any one
or combination of the following:

  a.   cash or a certified check, bank draft, postal or express money order
payable to the order of the Company in lawful money of the United States;     b.
  if approved by the Company at the time of exercise, personal check of the
Participant;     c.   if approved by the Company at the time of exercise, a “net
exercise” pursuant to which the Company will not require a payment of the
exercise price from the Participant but will reduce the number of Shares issued

2



--------------------------------------------------------------------------------



 



      upon the exercise by the largest number of whole Shares that has a Fair
Market Value that does not exceed the aggregate exercise price. With respect to
any remaining balance of the aggregate exercise price, the Company shall accept
a payment in a form identified in (a) or (b) of this section;

  d.   if approved by the Company at the time of exercise, by tendering to the
Company or its authorized representative Shares which have been owned by the
Participant for at least six months prior to said tender, and having a fair
market value, as determined by the Company, equal to the Exercise Price; or    
e.   if approved by the Company at the time of exercise, delivery (including by
FAX transmission) to the Company or its authorized representative of an executed
irrevocable option exercise form together with irrevocable instructions to an
approved registered investment broker to sell Shares in an amount sufficient to
pay the Exercise Price and to transfer the proceeds of such sale to the Company.

          2. If required by the Company, the Participant shall give his or her
assurance in writing, signed by the Participant, that the Shares subject to the
Option are being purchased for investment and not with a view to the
distribution thereof; provided that such assurance shall be deemed inapplicable
to (i) any sale of the Shares by such Participant made in accordance with the
terms of a registration statement covering such sale, which has heretofore been
(or may hereafter be) filed and become effective under the Securities Act of
1933, as amended (the “Securities Act”) and with respect to which no stop order
suspending the effectiveness thereof has been issued, and (ii) any other sale of
the Shares with respect to which, in the opinion of counsel for the Company,
such assurance is not required to be given in order to comply with the
provisions of the Securities Act.

  G.   Limitations on Transfer. An Option shall, during a Participant’s
lifetime, be exercisable only by the Participant. No Option or any right granted
under the Plan shall be transferable by the Participant by operation of law or
otherwise, other than as set forth in the Plan. In the event of any attempt by a
Participant to alienate, assign, pledge, hypothecate, or otherwise dispose of an
Option or of any right under the Plan, except as provided herein, or in the
event of the levy of any attachment, execution, or similar process upon the
rights or interest hereby conferred, the Company at its election may terminate
the affected Option by notice to the Participant and the Option shall thereupon
become null and void.     H.   No Shareholder Rights. Neither a Participant nor
any person entitled to exercise a Participant’s rights in the event of the
Participant’s death shall have any of the rights of a shareholder with respect
to the Shares subject to an Option except to the extent that an Option has been
exercised.

3



--------------------------------------------------------------------------------



 



IV. RESTRICTED STOCK AND RESTRICTED STOCK UNITS

  A.   Agreement. A Restricted Stock Award or Restricted Stock Unit Award
granted under the Plan shall be evidenced by an Agreement to be executed by the
Participant and the Company setting forth the terms and conditions of the Award.
Each Award Agreement shall incorporate by reference and be subject to this
Statement of Terms and Conditions and the terms and conditions of the Plan.    
B.   Special Restrictions. Each Restricted Stock Award or Restricted Stock Unit
Award made under the Plan shall contain the following terms, conditions and
restrictions and such additional terms, conditions and restrictions as may be
determined by the Administrator; provided, however, that no Award shall be
subject to additional terms, conditions and restrictions which are more
favorable to a Participant than the terms, conditions and restrictions set forth
in the Plan, the Restricted Stock Agreement, Restricted Stock Unit Award
Agreement, or this Statement of Terms and Conditions.

          1. Restrictions. Until the restrictions imposed on any Restricted
Stock Award or Restricted Stock Unit Award shall lapse, shares of Restricted
Stock or Restricted Stock Units granted to a Participant: (a) shall not be sold,
assigned, transferred, pledged, hypothecated, or otherwise disposed of, and
(b) shall, if the Participant experiences a “separation from service” (within
the meaning of Section 409A of the Code) from the Company for any reason (except
as otherwise provided in the Plan or in Sections IV.B.2 or V) be returned to the
Company forthwith, and all the rights of the Participant to such Shares or
Restricted Stock Units shall immediately terminate. A Participant shall not be
permitted to sell, transfer, pledge, assign or encumber such Restricted Stock or
Restricted Stock Units, other than pursuant to a qualified domestic relations
order as defined in the Internal Revenue Code of 1986, as amended, or Title I of
the Employee Retirement Income Security Act. If a Participant experiences a
“separation from service” (within the meaning of Section 409A of the Code)
(except as otherwise provided in the Plan or in Sections IV.B.2 or V prior to
the lapse of the restrictions imposed on Restricted Stock or a Restricted Stock
Unit Award), the unvested portion of the Restricted Stock or Restricted Stock
Unit Award shall be forfeited to the Company, and all the rights of the
Participant to such Award shall immediately terminate.
          2. Termination of Service by Reason of Retirement, Disability or
Death. Notwithstanding any provision contained herein or in the Plan or the
Restricted Stock Agreement or Restricted Stock Unit Agreement to the contrary,
if a Participant who has been serving as a director of the Company since the
Grant Date of a Restricted Stock Award or Restricted Stock Unit Award ceases to
be a director of the Company, which cessation constitutes a “separation from
service” within the meaning of Section 409A of the Code and which is a result of
Retirement, Disability, or death, then the restrictions shall lapse as to the
number of Shares or Share Equivalents equal to: (i) one-third of the number of
Shares or Share Equivalents originally subject to the Award, multiplied by
(ii) the number of whole months between the most recent anniversary date of the
Grant Date and the date of Retirement, Disability or death, and divided by 12.

4



--------------------------------------------------------------------------------



 



  C.   Dividends or Dividend Equivalents. Upon dividends being paid on
outstanding shares of ABM common stock, dividends shall be paid with respect to
Restricted Stock during the Restriction Period and shall be converted to
additional shares of Restricted Stock at the Fair Market Value on the date of
payment, which shall be subject to the same restrictions as the original Award
for the duration of the Restricted Period. Upon dividends being paid on
outstanding shares of ABM common stock, dividend equivalents shall be credited
in respect of Restricted Stock Units, which shall be converted into additional
Restricted Stock Units at the Fair Market Value on the date of payment, which
will be subject to all of the terms and conditions of the underlying Restricted
Stock Unit Award, including the same vesting restrictions as the underlying
Award.     D.   No Shareholder Rights for Restricted Stock Units. Neither a
Participant nor any person entitled to exercise a Participant’s rights in the
event of the Participant’s death shall have any of the rights of a shareholder
with respect to the Share Equivalents subject to a Restricted Stock Unit Award
except to the extent that restrictions have lapsed and Shares have been issued
upon the payment of any vested Restricted Stock Unit Award.     E.   Time of
Payment of Restricted Stock Units.

  1.   Subject to Section IV(E)(2) below, upon the lapse of the restriction
imposed on Restricted Stock Unit Awards, all Restricted Stock Units that were
not forfeited pursuant to Section IV(B)(1) shall be paid to the Participant as
soon as reasonably practicable after the restrictions lapse but not later than
75 days following the date on which the restrictions lapse. Payment shall be
made in Shares.     2.   To the extent required in order to avoid accelerated
taxation and/or tax penalties under Code Section 409A, amounts that would
otherwise be payable pursuant to Section (IV)(F) of this Statement of Terms and
Conditions during the six-month period immediately following a Participant’s
termination of employment shall instead be paid on the first business day after
the date that is six months following the Participant’s cessation of service as
a director (or upon the Participant’s death, if earlier).

V. CHANGE IN CONTROL
          In the event of a Change in Control, all Options that are outstanding
at the time of such Change in Control shall become 100% vested and immediately
exercisable, all restrictions with respect to outstanding shares of Restricted
Stock shall lapse, such Shares shall become 100% vested, and all outstanding
Restricted Stock Unit Awards shall become 100% vested and immediately payable.
Notwithstanding anything in this Section V to the contrary, if the Change in
Control does not constitute a “change in effective ownership or control” of the
Company within the meaning of Code Section 409A, the Restricted Stock Units
granted pursuant to this

5



--------------------------------------------------------------------------------



 



Statement of Terms and Conditions will vest as provided in this Section V, but
will be payable to the Participant in accordance with the provisions of
Section IV.
VI. MISCELLANEOUS

  A.   Grants to Participants in Foreign Countries. In making grants to
Participants in foreign countries, the Administrator has the full discretion to
deviate from this Statement of Terms and Conditions in order to adjust Awards
under the Plan to prevailing local conditions, including custom and legal and
tax requirements.     B.   Information Notification. Any information required to
be given under the terms of an Award Agreement shall be addressed to the Company
in care of Senior Vice President, Human Resources, 160 Pacific Ave., Suite 222,
San Francisco, CA 94111, and any notice to be given to a Participant shall be
addressed to him or her at the address indicated beneath his or her name on the
Award Agreement or such other address as either party may designate in writing
to the other. Any such notice shall be deemed to have been duly given when
enclosed in a properly sealed envelope or wrapper addressed as aforesaid,
registered or certified and deposited (postage or registration or certification
fee prepaid) in a post office or branch post office regularly maintained by the
United States.     C.   Administrator Decisions Conclusive. All decisions of the
Administrator administering the Plan upon any questions arising under the Plan,
under this Statement of Terms and Conditions, or under an Award Agreement, shall
be conclusive.     D.   No Effect on Other Benefit Plans. Nothing herein
contained shall affect a Participant’s right to participate in and receive
benefits from and in accordance with the then current provisions of any
pensions, insurance or other employment welfare plan or program offered by the
Company to its non-employee directors.     E.   Tax Payments. Each Participant
shall agree to satisfy any applicable federal, state or local income taxes
associated with an Award.     F.   Successors. This Statement of Terms and
Conditions and the Award Agreements shall be binding upon and inure to the
benefit of any successor or successors of the Company. “Participant” as used
herein shall include the Participant’s Beneficiary.     G.   Governing Law. The
interpretation, performance, and enforcement of this Statement of Terms and
Conditions and all Award Agreements shall be governed by the laws of the State
of Delaware.

6